      Case
       Case1:11-cv-01590-LTS-HBP
            1:11-cv-01590-LTS-HBP Document
                                   Document693-4 Filed02/03/21
                                            694 Filed  02/02/21 Page
                                                                 Page11ofof12




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 UNIVERSITAS EDUCATION, LLC,

                         Plaintiff,
                                                              Case Nos. 11-1590-LTS and
 v.                                                           11-8726-LTS
 NOVA GROUP, INC., et al.,

                          Defendants.


                   ORDER TO APPEAR PRO HAC VICE

       The corrected motion of Joseph L. Manson III for pro hac vice admission to appear and

 practice in the above-captioned action as counsel on behalf of Plaintiff Universitas Education,

 LLC is granted.

       Joseph L. Manson III has declared he is a member in good standing of the bars of the

 District of Columbia and the Supreme Court of Virginia, and that his contact information is

 as follows:

                       Applicant’s Name:      Joseph L. Manson III, Esq.
                       Firm Name:             Law Offices of Joseph L. Manson III
                       Address:               600 Cameron Street
                       City/State/Zip:        Alexandria, VA 22314
                       Phone Number:          703.340.1649
                       Email Address:         jmanson@jmansonlaw.com

       IT IS HEREBY ORDERED that Joseph L. Manson III is admitted to practice pro hac

vice in the above-captioned case in the United States District Court for the Southern District of

New York. All attorneys admitted to practice before this Court are subject to the Local Rules

of this Court, including the rules governing discipline of attorneys'(UHVROYHG


 'DWHG)HEUXDU\                                  V/DXUD7D\ORU6ZDLQ86'-
